DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-12, in the “Response to Election / Restriction Filed - 08/16/2021”, is acknowledged. 
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 13-20 are withdrawn, and elected claims 1-12 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (207; Fig 2C; [0103] = (element 207; Figure No. 2C; Paragraph No. [0103]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No." shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6, 8, 10 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee; Jae-Wung et al. (US 20150175408 A1; hereinafter Lee).
1. Lee teaches a micromechanical device, comprising (See the entire document, specifically, Fig 2C; [0032-0034] along with Figs 1A-1H, 2A-2B, and as cited below): 

    PNG
    media_image1.png
    231
    637
    media_image1.png
    Greyscale

Lee Figure 2C
a silicon substrate (207; [0034]) with an overlying dielectric layer (205) and with a micromechanical functional layer (203) lying above the dielectric layer, 
the dielectric layer (205) and the micromechanical function layer (203) extending in parallel to a main extension plane of the silicon substrate, 
a cavity (211/121 depicted in Fig 1F) being formed at least in the micromechanical functional layer and in the dielectric layer; 
an access channel (215) formed in the dielectric layer (205) and/or in the micromechanical functional layer (203), 
the access channel (215) extending, starting from the cavity (211/121 ), in parallel to the main extension plane and extending (Left<>right) in a projection direction, as viewed perpendicularly to the main extension plane, all the way into an access area (left<>right of cap 219) outside the cavity.
2. Lee as applied to the micromechanical device as recited in claim 1, further teaches, wherein an additional access channel (213) is formed in the functional layer, the additional access channel extending perpendicularly to the main extension plane in the access area and is connected to the access channel (215).
Lee as applied to the micromechanical device as recited in claim 2, further teaches, wherein the additional access channel (213) is formed as a DRIE trench (225).
4. Lee as applied to the micromechanical device as recited in claim 2, further teaches, wherein the additional access channel (213) opens into a bonding pad area ([0004]) at an outer surface of the micromechanical device.
5. Lee as applied to the micromechanical device as recited in claim 1, further teaches, wherein the micromechanical functional layer () includes a recess (270; Fig 2f; [0036]) in a subarea around the access area (400) outside the cavity (320).
6. Lee as applied to the micromechanical device as recited in claim 1, further teaches, wherein the cavity (320) is covered with a cap wafer (219) and the access channel (215) extends in the projection direction, as viewed perpendicularly to the main extension plane, all the way into the access area outside the cap wafer (219).
8. Lee as applied to the micromechanical device as recited in claim 2, further teaches, wherein the additional access channel (213) has a diameter, which is less than double the layer thickness of the micromechanical functional layer (Fig 2C).
10. Lee as applied to the micromechanical device as recited in claim 1, further teaches, wherein: 
(i) a thermal conductivity of the micromechanical functional layer in the projection direction is less than a thermal conductivity of the substrate in the projection direction (construed from the presence of cavity 211 in 203), and/or 
(ii) a thermal conductivity of additional layers (205) between the substrate and the micromechanical functional layer (203) within the access area in the projection construed from the presence of trench 213 in 203).
12. Lee as applied to the micromechanical device as recited in claim 10, further teaches, wherein the access channel (215) in the area outside the cavity (211/101) and outside the additional access channel (213) is covered completely by the micromechanical functional layer (203) in a projection direction as viewed perpendicularly to the main extension plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee; Jae-Wung et al. (US 20150175408 A1; hereinafter Lee), in view of TAKIZAWA; Teruo (US 20130074596 A1; hereinafter Takizawa).
11. Lee as applied to the micromechanical device as recited in claim 2, does not expressly disclose “sealed with a melt seal”  in the limitation “wherein the access channel and/or the additional access channel (215/213) in the access area is sealed with a melt seal”.
Nevertheless, in the analogous art, Takizawa discloses silicon MEMS [0022], wherein (Fig 9; [0146]) cavity 332 is being sealed by melting the sealing member 360 that is arranged in the hole portion 340 used as access channel.
Takizawa into Lee as the access channel and/or the additional access channel (215/213) in the access area is sealed with a melt seal, since when the cavity is sealed by melting the sealing member that is disposed in the hole portion, it can be suppressed that apart of the sealing member scatters inside the cavity and is attached to the functional element. As a result, the electronic device can have excellent characteristics (Takizawa [0024]).
Allowable Subject Matter
Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and intervening claim 2.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of micromechanical device of claim 7 in their entirety (the individual limitations 
Regarding claim 9, as this inherit the allowable subject matter from claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
August 19, 2021